                      Case 4:21-cr-00036-KGB Document 63 Filed 03/01/21 Page 1 of 3
AO 1.99A (Rev. 12/11) Order Setting Conditions of Release                                                Page 1 of   3   Pages


                                      UNITED STATES DISTRICT COURT
                                                            Eastern District of Arkansas



                United States of America

                               v.                                         Case No.: 4:21CR00036-01 KGB

                   Brian Jeffrey Litton



                                        ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

( 1)    The defendant must not violate any federal, state or local law while on release.

(2)     The defendant must cooperate in the collection of a DNA sample ifit is authorized by 42 U.S.C. § 14135a.

(3)     The defendant must advise the court or the pretrial services office or supervising officer in writing before making
        any change of residence or telephone number.

(4)     The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence
        that the court may impose.

        The defendant must appear at Court Room 4C, Richard Sheppard Arnold United States Courthouse, 500 W Capitol
        Avenue, Little Rock, Arkansas, before the Honorable Kristine G. Baker on 3/29/2021 at 9:30 a.m.

           If blank, defendant will be notified of next appearance.

(5)     The defendant must sign an Appearance Bond, if ordered.
                                             Case 4:21-cr-00036-KGB Document 63 Filed 03/01/21 Page 2 of 3
                  •           •                          '       .:.   111    ;.



      .
 ~O 1998' {iev: 12/11) (ARED Rev.·3fl7/2018) Additional Conditions of Release
                  -·                                 .       .
                                                                                                                                                       Page ...L. of __L Pages
                                                                             ADDIDONALCONDIDONSOFRELEASE
              IT IS FURTHER ORDERED that the defendant=s release is subject to the conditions _marked below:

          )            (6) The defendant is placed in the custody of:
                              Person or organimion
                                                                                   Redacted Punuant to F.R.Cr.P 49.1
                              Address (only ifabove is an organi:ation)
                              City and state                                       --------------------------------  Tel.No.
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant=s appearance at all court proceedings. and (c) notify the court immediately
if the defendant violates a condition of release or is no longer in the custodian=s custody.

                                                                                            Signed:_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                   Custodian                                   Date
     ( x ) (7) The defendant must:
          ( :I) (a) submit to supervision by and report for supervision to the U.S. Pretrial Services Office,
                    teIephone number        SO 1-604-5240                                          ---------'-----------------
                                                                , no later than as directed by the Pretrial Officer
       ~ ) (b) continue or actively seek employment.
          (   ) (c) continue or start an education program.
          (   ) (d) surrender any passport to:
          (   ) (e) not obtain a passport or other international travel document.
          (   ) (t) abide by the following restrictions on personal association, residence, or travel:

                                  (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                                      includjng:

                          ) (h) get medical or psychiatric treatment:
 .,
 .

                          ) (i) return to custody each _ _ _ _ _at
                                                                _____
                                                                    o=_c_loc_k_afte_r_be_in_..g_re_l_eased
                                                                                                     __at  _ _ _ _ _ _o_=_c_loc_k_fo_r_em
                                                                                                                                       __p_lo.._y_m_en_t,_sc_h_oo_l_in,..g_,_
                                or the following purposes:

                          )       (i) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
                                      necessary.
              (         :I) (k) not possess a firearm, destructive device, or other weapon.
              (         :I) (I) not use alcohol~, ) at all (          ) excessively.
              (         l() (m) not use or unlawfuUy possess a narcotic drug or other controlled substances defined in 21 U.S.C. '802, unless prescribed by a licensed
                                      medical practitioner.
                       :1 )       (n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
                                      random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any fonn of
                                      prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy
                                      of prohibited substance screening or testing.
              (        :I)        (o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                                      supervising officer.
      ~)                          (p) participate in one of the following location restriction programs and comply with its requirements as directed.
                                      (    ) (i) Curfew. You are restricted to your residence every day ( ) from               _ _ _ _to               or (        ) as
                                  ,     .          directed by the pretrial services office or supervising officer; or
                                      N ) (ii) lfome Detention. You are restricted to your residence at all times except for employment; education; religious services;
                                                   medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
                                                   activities approved in advance by the pretrial services office or supervising officer; or
                                      (    ) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                                                   court appearances or other activities specifically approved by the court.
      ~)                          (q) submit to location monitoring as directed b_x..!he pretri~services office or supervising officer and comply with all of the program
                                      requirements and instructions provided.        Jl?-  tu V1'f11.uL/      M        ~Of"(~
                                  ~ ) You m~~ pay all or part of the cost of the pro                &ased on ybur ability to pay as        ined by the pretrial services office or
                                             supervising officer.
              (        :1 )       (r) report as soon as possible, to tbe pretrial services office or supervising officer, every contact with law enforcement personnel,
                                      including arrests, questioning, or traffic stops.
              ( x)                (s) must maintain regular contact with your attorney no less than every two weeks.
                                                                                    'lllllf

                                Case 4:21-cr-00036-KGB
                                              ' -:.
                                             ·, .,.
                                                       Document 63 Filed 03/01/21 Page 3 of 3
              ~ (Rev. 09/08) (ARED Rey; 3/27/2018) Advtee of Penalties
. AO
 ,.
                                                                                                                           Page ""3_ _ _ of -"3_ _ Pages

                                                     ADVICE OF PENALTIES AND SANCTIONS

  TO THE DEFENDANT:

  YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

         Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
  revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
  imprisonment, a fme, or both.                                   1
         While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
  and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
  consecutive (i.e., in addition to) to any other sentence you receive.
         It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
  tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
  attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation
  are significantly more serious if they involve a killing or attempted killing.
         If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
  you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
         (I) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more B you will be fined
               not more than $250,000 or imprisoned for not more than IO years, or both;
         (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years B you will be fmed not
               more than $250,000 or imprisoned for not more than five years, or both;
         (3) any other felony B you will be fmed not more than $250,000 or imprisoned not more than two years, or both;
         (4) a misdemeanor B you will be fined not more than $100,000 or imprisoned not more than one year, or both.
         A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
  addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                              Acknowledgment of the Defendant

         I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions
  of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set forth above.
                                  \




                                                                                              City and State



          .   ✓,
      ( ""J The defendant is ORDERED released-trfters~ .
      (
                                                        ...    ·a::::
                                                          Directions to the United States Marshal
                                                                         l                        ~            t   ,·J I    f!ee¢
               ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
                 has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced before
                 the appropriate judge at the time and place specified.


      Date:        3 µ/z t

                                                                                 Patricia S. Harris, U.S. Magistrate Judge

                                                                                 Printed name and title


                         DISTRIBUTION:       COURT        DEFENDANT      PRETRIAL SERVICE             U.S. ATTORNEY             U.S. MARSHAL
